840 F.2d 17
Unpublished DispositionNOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.Abraham B. NOSIKE, Plaintiff-Appellant,v.Perry M. JOHNSON, Director of Michigan Department ofCorrections, Jack Boyett, Personnel Director, MichiganDepartment of Corrections, Barry M. Mintzes, RegionalAdministrator for State Prison of Southern Michigan, Dale E.Foltz, Regional Administrator for State Prison of SouthernMichigan, Frank Elo, Deputy Warden for State Prison ofSouthern Michigan, Milton Kies, Captain, State Prison ofSouthern Michigan, Dave Keiser, Sergeant, State Prison ofSouthern Michigan;  in Their Personal and OfficialCapacities, Defendants-Appellees,Michigan Depeartment of Corrections, et al., Defendants.
No. 87-1682.
United States Court of Appeals, Sixth Circuit.
Feb. 16, 1988.

Before BOYCE F. MARTIN, Jr., and ALAN E. NORRIS, Circuit Judges, and JOHN W. PECK, Senior Circuit Judge.

ORDER

1
This matter is before the court upon consideration of appellant's motion for transcript at government expense.


2
A review of the record indicates that the district court's amended judgment was entered June 16, 1986.  The notice of appeal filed on July 22, 1986, was 6 days late.  Fed.R.App.P. 4(a) and 26(a).  That appeal was docketed as appeal number 86-1766 and was dismissed for lack of jurisdiction by this court on October 16, 1986.  On June 18, 1987, appellant filed a motion in the district court for enlargement of time until July 16, 1987, to file a delayed appeal.  The motion was granted by order entered on July 6, 1987.  On July 15, 1987, the appellant filed a notice of appeal from the June 16, 1986, decision.


3
The extension of time granted by the district court for filing a notice of appeal was improperly granted and this court lacks jurisdiction to consider the appeal.  Fed.R.App.P. 4(a)(5) provides that a motion for extension of time for filing a notice of appeal must be filed in the district court within 30 days after the expiration of the appeals period prescribed by Fed.R.App.P. 4(a)(1).    Pryor v. Marshall, 711 F.2d 63 (6th Cir.1983).  The motion seeking an extension of time must be timely filed.    Kennedy v. City of Cleveland, 797 F.2d 297 (6th Cir.1986).  The last day for filing a notice of appeal from the judgment was July 16, 1986, and the last day for seeking an extension of time was August 15, 1986.  Fed.R.App.P. 4(a) and 26(b).  The June 18, 1987, motion for enlargement of time for filing a notice of appeal was 10 months late and the notice of appeal filed on July 15, 1987, was 12 months late.  Fed.R.App.P. 4(a) and 26(b).


4
It is ORDERED that the motion for transcript be denied and the appeal be and hereby is dismissed.  Rule 9(b)(1), Rules of the Sixth Circuit.